UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 14, 2010 China Swine Genetics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-12792 84-0916585 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1077 Ala Napunani Street, Honolulu, HI 96818 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:808-429-5954 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) EXPLANATORY NOTE China Swine Genetics, Inc. (the “Company”) is filing this amendment to its Current Report on Form 8-K filed June 14, 2010 solely for the purpose of amending the information included in the first paragraph of Item 1.01 of such Form 8-K: the aggregate amount of the shares of the Series B Preferred Stock issued to the Investors at the closing of the 2010 June Private Placement was incorrectly reflected as “11,523,809” and should be “1,152,380.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 14, 2010 CHINA SWINE GENETICS, INC. By: /s/ Zhenyu Shang Name:Zhenyu Shang Title:Chairman and Chief Executive Officer
